DETAILED ACTION
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a driving method for a touch display panel, wherein the touch display panel comprises a liquid crystal layer, a common electrode, and a plurality of pixel electrodes, the common electrode comprises a plurality of electrode blocks arranged at intervals and insulated from each other, the driving method comprises: in a display period, providing a sinusoidal signal y to each of the plurality of electrode blocks in the common electrode; wherein the display period comprises N display stages, each of the display stages comprises M image frames, and a refresh rate of the display period is greater than or equal to a refresh rate threshold A, N>2, M 1, N is a positive integer, M is a positive number, and the refresh rate threshold is a maximum refresh rate recognizable by human eyes; providing data signals to the plurality of the pixel electrodes; and an electric field formed by the plurality of pixel electrodes and the common electrode driving liquid crystal molecules in the liquid crystal layer to rotate, and the touch display panel displaying; as disclosed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fujimoto (US 2019/0088224) which discloses common electrode blocks (see fig. 1) which a sine wave signal is applied to during a driving phase (see para. 73 and claim 6 on page 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628